In support of his renewed complaint that we erred in holding that the law denying the benefit of suspended sentence to one over twenty-five years of age convicted of violating the liquor law was constitutional, appellant cites Henderson v. City of Galveston, 114 S.W. Rep., 108. We have examined said authority *Page 516 
closely and also the authorities cited by it and deem none of them to have application. Said authorities are upon the proposition that a law cannot be amended by reference to its title but that the amendatory Act must set out substantially the law as amended. Nothing of this kind appears in Chapter 61, Acts First and Second Called Session of the 37th Legislature, in which was contained the law denying to persons convicted of violations of the liquor law who were over twenty-five years of age, the benefit of suspended sentence.
Believing that the matter was correctly decided in the original opinion, the motion for rehearing will be overruled.
Overruled.